DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/22/2021 has been entered.
Claims 1-20 remain pending.

Specification
The disclosure is objected to because of the following informalities:  
-“standard model” and “special model” are recited throughout the specification (Paragraphs 0003-0006, 0028) but these recitations would be better recited as “standard mode” and “special mode” respectively.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  
-Claim 15, “the query” should instead be “a query”.
- Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, lines 18-21 recite “a second mode different from the first mode and comprising a sequence of individual operating phases if the detector does not detect any fastening elements in the magazine or detects a number of fastening elements therein that is below the minimum number”. This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to encompass by the phrase “a sequence of individual operating phases”. When referring to the specification such phrases are recited in Paragraph 0006, however, no further clarity is provided. Therefore, since it is unclear as to what is intended to be encompassed by “individual operating phases”, this limitation renders the claim indefinite. It is unclear if the “operating phases” are referring to a full cycle of the tool for driving of a fastener or parts of the operation or merely any type of operation of the tool (i.e. driving, powering off, etc.). Further, if such a “phase” is referring to the driving of a fastener, it is unclear as to how this can be accomplished if “the detector does not detect any fastening elements” as recited as an alternative function in 
	Regarding Claim 6, lines 2-3 recite “second mode differs from the first mode by a deviating sequence of individual operating phases”. This limitation renders the claim indefinite as it is unclear as to what “a deviating sequence of individual operating phases” is intending to encompass and whether or not the operating phases are referring to the same operating phases as recited in Claim 1 (see above). 
	Claims 2-5 and 7-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shima (US PGPUB 2009/0255972- cited in IDS).
Regarding Claim 1, Shima discloses a method for operating a drive-in device (100; Figures 1, 2) for fastening elements, the drive-in device (100) comprising: 
- a drive-in channel (1e; Para. 0060), 

- a drive (drive assembly shown in Figure 4 including motor 6, gear 8, flywheel 9, shaft 10, pinion 11, rotary shaft 12, spring 13, solenoid 14, etc.) for driving the drive-in element (3a) onto the fastening element arranged in the drive-in channel (1e), the drive comprising a motor (6; Para. 0064), 
- a magazine (2) for fastening elements (Para. 0060), 
- a transport (“nail feeding mechanism” 2a; Figure 2) comprising a slide for successively transporting fastening elements, present in the magazine (2), into the drive-in channel (1e; see Paras. 0060 and 0099 which discloses sensor 257 acts as a switch which comes into contact with mechanism 2a which is a feeding mechanism and therefore based on these functions, it can be concluded that feeding mechanism 2a can be viewed as a slide), and 
- a detector (remaining fastener detection circuit 406 including fastener sensor 257; see Figures 2 and 9) configured to detect whether and/or how many fastening elements are present in the magazine (2; See Para. 0061, 0099), 
the method comprising: 
- operating the motor (6) in a first mode if the detector (406, 257) detects a number of fastening elements in the magazine (2) that is at least a minimum number (when the sensor 257 is not contacted, a signal of “1” is output to indicate that more than a “small” number of fasteners remains and operation is controlled according to standard operation; see Paras. 0099-0100);  
- operating the motor (6) in a second mode different from the first mode and comprising a sequence of individual operating phases if the detector (406 including 257) does not detect any fastening elements in the magazine (2) or detects a number of when the sensor 257 is contacted by 2a, a signal of “1” is inverted to “0” to indicate that a “small” number of fasteners remains; see Paras. 0099-0100, 0144, 0145 as it is described that the operation of the device assumes a “second mode” consisting of individual operating phases which include performing a delay, associated with the time corresponding to a time needed to drive a fastener (see para. 0099), and then deactivating the motor; see 112 rejections above).  

Regarding Claim 2, Shima discloses the second mode (when 257 is pressed) differs from the first mode by a temporal spacing (delay set by delay circuit 401; Figure 9) following an event (trigger 5 actuation/contact 22 actuation) that triggers the operation of the motor (6; Paras, 0107-0108 disclose basic operation of the device, and therefore, the delay set in the “second mode”, will set a temporal spacing after such triggering is detected prior to halting operation as noted in Para. 0144).  

Regarding Claim 3, Shima discloses the event triggering the operation of the motor (6) is an activation (trigger switch 5 and/or lever 22 actuation) of the drive-in device (100; see Paras. 0107, 0108). 
 
Regarding Claim 4, Shima discloses the second mode differs from the first mode by a temporal duration (associated with delay from delay circuit 401; Figure 9) of the operation of the motor (6; note Para. 0146 utilizes a predetermined delay to allow continued operation (of tool and hence motor) prior to halting operation when sensor switch 257 is contacted).  

Regarding Claim 5, Shima discloses the second mode differs from the first note in the interpreted “second mode” when sensor 257 is contacted, the remaining fastener detection circuit 406 sends a signal at the end of a delay which subsequently halts the speed of the motor; Para. 0144).  

Regarding Claim 6, Shima discloses the second mode differs from the first mode by a deviating sequence of individual operating phases having at least one of a different temporal spacing, different duration, and different speed of the motor (6; see rejections of Claims 2-5 above as Shima can be viewed as comprising a second mode that utilizes a different temporal spacing, motor duration, and/or motor speed).  

Regarding Claim 7, Shima discloses the drive-in device (100) comprises a contact (“push lever switch 22”) comprising a sensor (22) configured to detect (contact or no contact with workpiece) whether the device is in contact with a substrate, the contact (22) being located in a contact position when the device is in contact with a substrate (see Para 0060, 0087, 0107).  

Regarding Claim 8, Shima discloses the contact (22) permits driving of the drive-in element (3a) onto the fastening element only in the contact position (when engaged with workpiece therefore sending signal “1” to computer 228; i.e. Para. 0071).  

Regarding Claim 11, Shima discloses the motor (6) is operated to drive the drive-in element (3a) towards the fastening element (see Paras 0063-0064 and 0068 which discloses the flywheel 9 rotation (from motor) being transmitted to the drive-in element 3a).  

Regarding Claim 12, Shima discloses the motor (6) is an electric motor (6) that is supplied with electrical energy from an electrochemical energy storage (7; Para. 0064).  

Regarding Claim 13, Shima discloses the detector (406, 257) detects the presence of a fastening element (via 2a) at a specified location in the magazine (2; Para. 0061).  

Regarding Claim 14, Shima discloses the detector (406,257) detects a position of the slide (2a; see Paras. 0060 and 0099 which discloses sensor 257 acts as a switch which comes into contact with mechanism 2a which is a feeding mechanism and therefore based on these functions, it can be concluded that feeding mechanism 2a can be viewed as a slide).  

Regarding Claim 15, Shima discloses the detector (406, 257) performs a query regarding whether and how many fastening elements are present in the magazine (2) in a electromechanical manner (note that arm 257a mechanically contacts 2a per Para. 0061 which causes an electric signal to be sent via circuit 406 per Para. 0099).  

Regarding Claims 16 and 17, Shima discloses the second mode differs from the first mode by a temporal duration (associated with delay from delay circuit 401; Figure 9) of the operation of the motor (6; note Para. 0146 utilizes a predetermined delay to allow continued operation (of tool and hence motor) prior to halting operation when sensor switch 257 is contacted).  

Regarding Claims 18-20, Shima discloses the second mode differs from the first mode by a speed of the motor (6; note in the interpreted “second mode” when sensor 257 is contacted, the remaining fastener detection circuit 406 sends a signal at the end of a delay which subsequently halts the speed of the motor; Para. 0144).  

Claims 1-4, 6-10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Adachi (US PGPUB 2012/0325886- cited in IDS).

Regarding Claim 1, Adachi discloses a method for operating a drive-in device (10; Figure 1) for fastening elements, the drive-in device (10) comprising: 
- a drive-in channel (“injection port 16”; Figure 3), 
- a drive-in element (“driver 21”) for driving a fastening element (A) arranged in the drive-in channel (16) into a substrate (Para. 0037), 
- a drive (“drive mechanism 170”; Figure 2) for driving the drive-in element (21 via plunger 22) onto the fastening element (A) arranged in the drive-in channel (16), the drive comprising a motor (17),  
- a magazine (12) for fastening elements (Para. 0035), 
- a transport (31) comprising a slide (pusher 31) for successively transporting fastening elements (A), present in the magazine (12), into the drive-in channel (16; Para. 0035), and 
- a detector (44; Figures 2, 6-7B) configured to detect whether and how many fastening elements (A) are present in the magazine (12; Paras. 0053-0055), 
the method comprising: 
- operating the motor (17) in a first mode (“normal mode”) if the detector (44) detects a number of fastening elements (A) in the magazine (12) that is at least a minimum number (see Paras. 0064 and 0087 which describes operation and when the detector 44 does not indicate the decreased residual quantity and driving the plunger/driver to a first wait position), 
- operating the motor (17) in a second mode (“idle driving preventative mode”) different from the first mode and comprising a sequence of individual operating phases if the detector does not detect any fastening elements in the magazine or detects a number of fastening elements therein that is below the minimum number (see Para. 0055 which discloses the detector 44 sending a signal to control unit 100; see Para. 0063-0064, 0066; also see Para. 0084, 0085, 0087 which discloses when the detecting portion 44 detects the decreased quantity, the control unit 100 (control portion 110) controls the drive mechanism 170 to drive the driver 21 to a lower wait portion; further see step 102 of Figure 8; Para. 0073 which discloses the second mode/mode including an internal flag; note that as shown in Figures 8-9, once the detector 44 detects the elements being below the minimum number, the tool is placed in “idle driving preventative mode” but is still subsequently capable of driving a fastener as in Figure 5, while in this second mode, the tool can subsequently drive a fastener when reloaded prior to the tool driving the motor in normal mode, however, even further, the steps of setting the “idle driving preventative mode” and further driving the motor for a shorter time to the second wait position, and then stopping the motor can each be viewed as their own “individual operating phases” -see the 112 rejections above).  


Regarding Claim 2, Adachi discloses the second mode (“idle driving preventative mode”) differs from the first mode by a temporal spacing following an event that triggers the operation of the motor (17; see Para 0084 and note that “temporal spacing” could reasonably viewed as a time interval in which the motor is actuated in which Para. 0084 discloses such time being varied based on the modes).  

Regarding Claim 3, Adachi discloses the event triggering the operation of the motor (17) is activation of the drive-in device (see Para. 0040 which discloses the trigger starting operation of motor Para. 0079-0080 which discloses the motor is driven and the time is counted in which the motor is driven upon driving the fastener). 
 
Regarding Claim 4, Adachi discloses the second mode differs from the first mode by a temporal duration of the operation of the motor (17; see Para. 0084 discloses the drive time in “idle driving preventative mode” is shorter).  

Regarding Claim 6, Adachi discloses the second mode (“idle driving preventative mode”) differs from the first mode (“normal mode”) by a deviating sequence of individual operating phases having at least one of a different temporal spacing and different duration (see Para 0084 and note that “temporal spacing” could also be reasonably viewed as a time interval in which the motor is actuated in which Para. 0084 discloses such time being varied based on the modes).  

Regarding Claim 7, Adachi discloses the drive-in device (100) comprises a contact (“contact detecting portion 42” including “contact arm 18” and “switch”; Para. 0048) comprising a sensor (“switch”) configured to detect whether the device (100) is in contact with a substrate (whether or not the switch is actuated), the contact (42) being located in a contact position when the device is in contact with a substrate (see Para. 0048-0049).  

Regarding Claim 8, Adachi discloses the contact (42) permits driving of the drive-in element (21) onto the fastening element only in the contact position (see Para 0049 which discloses the control unit only drives when it receives a contact signal).  

Regarding Claim 9, Adachi discloses the motor (17) is operated in order to transfer the drive into a state (i.e. top dead center position of plunger/driver) ready for drive-in operations, proceeding from which state the drive-in element (21) is driven towards the fastening element (A; see Para. 0040, 0041).  

Regarding Claim 10, Adachi discloses the drive-in device (100) comprises a mechanical energy storage (spring 23), the motor (17) being operated to charge the mechanical energy storage (23; see Para. 0034, 0039).  

Regarding Claim 12, Adachi discloses the motor (17) is an electric motor that is supplied with electrical energy from an electrochemical energy storage (note the device of Adachi is “an electronic driving tool 10” and see Figure 1 which clearly depicts a battery which can be reasonably assumed as supplying electrical energy to the motor 17).  

Regarding Claim 13, Adachi discloses the detector (44) detects the presence of a fastening element at a specified location in the magazine (12; Paras. 0053-0055).

Regarding Claim 14, Adachi discloses the detector (44) detects a position of the slide (via contact piece 31a contacting 44a; see Para. 0054 and Figure 7B).  

Regarding Claim 15, Adachi discloses the detector (44) performs a query regarding whether and/or how many fastening elements (A) are present in the magazine (12) in a electromechanical manner (see Paras. 0053-0055 which describes the mechanical contact followed by an electrical signal being output).  
Regarding Claims 16 and 17, Adachi discloses the second mode differs from the first mode by a temporal duration of the operation of the motor (17; see Para. 0084 discloses the drive time in “idle driving preventative mode” is shorter).  

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on Page 6 that:

    PNG
    media_image1.png
    551
    596
    media_image1.png
    Greyscale

	Examiner respectfully disagrees. It would appear that Applicant’s argument is that neither Shima or Adachi disclose a second mode comprising a sequence of individual operating phrases. As explained in the rejections above, it is not readily clear as to what is being referred to by the phrase “individual operating phases”. And further, as explained in the 102 rejections above, both Shima and Adachi both disclose several different phases that occur in the “second mode”. 
Specifically, Shima disclose the operation of the device assumes a “second mode” consisting of individual operating phases which include performing a delay, associated with the time corresponding to a time needed to drive a fastener (see para. 0099), and then deactivating the motor as explained in Paras. 0099-0100, 0144, 0145.
	Further, Adachi, with reference to Paragraphs 0064, 0066, 0073, 0084, 0085, 0087, clearly discloses a second mode which the control unit controls the drive mechanism to drive the driver to a lower wait portion and based on Figures 8-9 it can be implied that the motor/drive mechanism is driven in one phase to place the driver in the wait position (one phase) and then the motor is stopped (another phase) and therefore these steps can be reasonably viewed as individual operating phases (see Figure 9).  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        12/30/2021